DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 11/19/2021.
	Claims 1, 9 and 16 have been amended by the Applicant.
	Claims 1 – 20 have been examined and are allowed.

Response to Amendment 
	The 35 U.S.C. §112(b) rejection of claims 1 – 20 has been withdrawn pursuant to Applicant’s amendments to the claims.
	The 35 U.S.C. §101 rejection of claims 1 – 20 is withdrawn as the Applicant’s arguments and amendments were considered and were found persuasive. See Claim Eligibility section below for further analysis and discussion. 

Claim Eligibility
	Claims 1 – 20 have been determined to be eligible over 35 U.S.C. 101 pursuant Applicant’s amendments and arguments being found persuasive. The Examiner notes that the instant claims recite eligible subject matter because despite reciting a marketing/sales activity of predicting product sellability (e.g. abstract idea), the instant invention integrates said abstract idea into a practical application. Specifically, the Examiner asserts that obtaining product images and determining visual and  integral ties to usage of machine learning technology.
Further, the Examiner asserts that the abstract idea is integrated into a practical application by reciting specific utilization of machine learning techniques (e.g. generating matrices, utilizing them to train deep learning/parameter models, and then further utilizing the trained models to estimate sellability confidence values), as well as specifically defining how data is collected, manipulated and utilized to train models. Ultimately, by reciting the idea of training deep learning models, having a specific procedure for generating said models, training the models, and then utilizing said models, as well as providing a detailed manner by which data is collected, manipulated and stored (e.g. co-relation matrices, etc.), the Applicant shows a specific utilization of machine learning/AI models, and specific algorithms for training said models which both show an integral use of the AI models, as well as an improvement to machine learning/AI technologies by requiring the procedure to generate AI models, train the models and re-training the claimed models to predict sales based on intrinsic factors. In view of above, it is concluded that claims 1 – 20 recite eligible subject matter, and the 35 U.S.C. 101 rejection is withdrawn. Examiner additionally notes that Applicant’s remarks have been considered and are incorporated fully herein [see Remarks, 11/19/2021, pages 8 – 15]. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention as the noted combination of features amount to combination of features are as follows (emphasis added): 
Regarding claim 9, a system for prediction of sellability of a fashion product, the system comprising: 
a memory having computer-readable instructions stored therein; and 
a processor that, when executing the computer-readable instructions, is configured to: 
access sales data of a plurality of fashion styles, wherein each of the plurality of fashion styles comprises a sales tag based on the sales data; 
generate a first co-relation matrix that defines a relationship between a first sellability confidence value and visual attributes; 
generate a second co-relation matrix that defines a relationship between a second sellability confidence value and non-visual attributes; 
train a deep learning model using the sales data, the first co-relation matrix, and the visual attributes of each of the plurality of fashion styles; 
train a parameter model using the sales data, the second co-relation matrix, and the non-visual attributes of each of the plurality of fashion styles; 
access a plurality of images of fashion products associated with a reference fashion style; 
determine, based on the plurality of images of the fashion products, a plurality of visual attributes of the fashion products; 
determine a plurality of non-visual attributes corresponding to the fashion products;
estimate, based on the plurality of visual attributes, a first sellability confidence value for the reference fashion style using the trained deep learning model; 
estimate, based on the plurality of non-visual attributes, a second sellability confidence value for the reference fashion style using the trained parameter model; 
determine, based on the first and second sellability confidence values, an aggregate sellability confidence value associated with the reference fashion style; 
tag, based upon the aggregate sellability confidence value, the reference fashion style with one of a plurality of predetermined categories; 
responsive to at least one of (i) a current time of year satisfying a criterion or (ii) an accuracy of the first and/or second sellability confidence values satisfying one or more criteria, update at least one of the deep learning model or the parameter model; and 
estimate one or more other sellability confidence values for another reference fashion style using the at least one updated model.
Examiner notes the portions of the claim elements which have been emphasized with underlining and bolding. With this in mind, the most pertinent prior art made of record includes Boyle and Foley [see Non-Final Rejection, 07/09/2020, pages 7 – 19]. 
As noted previously, [see Final Rejection, 02/05/2021, pages 18 – 20], the primary reference Boyle was cited because it disclosed utilizing machine learning prediction models to determine prediction values for certain features of a potential product. The disclosed system could extract product information from images, and based on an optimization goal the system calculates performance metrics for a target feature or design on a product, this was interpreted as the sellability estimate. Further, Boyle disclosed determining visual attributes of products such as object properties, patterns, and the like. Additionally, the disclosed system can identify non-visual attributes such as those that cannot be described or seen by a human eye. Ultimately, Boyle disclosed a system that gathered information about products and utilized that information (e.g. visual/non-visual attributes) to predict how the specific attributes or selected features for a product would affect the optimization goal (which could be the success of sales and the like) [see Non-Final Rejection, pages 8 - 9], It is noted that Boyle did not see again Non-Final Rejection, page 10]. Considering the previously cited references the Examiner concludes that neither Boyle nor Foley teach or suggest estimate, based on the plurality of visual attributes, a first sellability confidence value for the reference fashion style using the trained deep learning model; estimate, based on the plurality of non-visual attributes, a second sellability confidence value for the reference fashion style using the trained parameter model; determine, based on the first and second sellability confidence values, an aggregate sellability confidence value associated with the reference fashion style; or tagging based upon the aggregate sellability confidence value, the reference fashion style with one of a plurality of predetermined categories.
Examiner notes a newly cited reference Zhao [see PTO-892 Form, Reference U], which discloses the idea that using the massive amount of data available in E-commerce it is possible to exploit said data to improve forecast accuracy for sales trends [see Page 1, Col 2, para. 2]. Zhao further discloses learning features from images [see Page 2, Col 1, para. 2], utilizing historical sales data to predict future sales [see Page 2, Col 1, para. 4]. Generating matrices that include item attributes which are used during model training [see Page 2, Col 2, para. 3], training deep learning models [see Page 7, Col 1, para. 1], and forecasting sales using matrices, mapping functions, attributes, and models that are trained using various parameters [see Page 2, Col 2, para. 3]. Although Zhao teaches numerous concepts that are seen in the instant invention, Zhao does not teach or suggest the specific combination of steps that make up the procedure of the present invention. Furthermore, Zhao fails to teach or suggest two different AI models being generated, trained and utilized as seen in the present claims, and there is no 
Ultimately, the Examiner asserts that none of the references on record, nor the reviewed references teach or suggest the specific methodology used by the instant invention to predict sellability of fashion products. Examiner notes that while the ideas of generating matrices, estimating sellability values using AI models, and training/retraining models with different types of data is well known in the art (and seen in the applied references), none of the cited references recite the specific order of steps and the manners/algorithms by which matrices are generated and utilized to train/retrain AI models and then utilizing the models to estimate sellability values. In view of the discussion above, the Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as seen above in independent claim 1. That is, the Examiner emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias.
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation of the evidence at hand, the claims determined to be allowable as the evidence at hand does not anticipate the claims nor render obvious any further modification of the references to a person of ordinary skill in the art. 
Independent claims 1 and 16 are allowed based on at least the same rationale as seen above for claim 9. Examiner notes that claim 9 recites accessing images of products and prior sales data, and utilizing the prior sales data to train deep learning/parameter models. Unlike claim 9, claims 1 and 16 only recite accessing images, and the sales data is later recited in dependent claims 7 and 18 respectively. While claim 9 recites additional limitations that are not found in independent claims 1 and 16, but are found in claims 7 and 18, the rationale for allowance seen above remains substantially the same for all 3 independent claims. 
Dependent claims 2 – 8, 10 -15, and 17 – 20 are allowed based on their dependencies off of independent claims 1, 9, and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368. The examiner can normally be reached MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.H./               Examiner, Art Unit 3625                                                                                                                                                                                         
/MARISSA THEIN/               Supervisory Patent Examiner, Art Unit 3625